IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1969
                               Filed March 20, 2019


IN THE INTEREST OF A.V.,
Minor Child,

K.H., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Barbara H. Liesveld,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Judith Jennings Hoover of Hoover Law Office, P.C., Cedar Rapids, for

appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Julie F. Trachta of Linn County Advocate, Inc., Cedar Rapids, attorney and

guardian ad litem for minor child.



       Considered by Potterfield, P.J., Tabor, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                              2


DANILSON, Senior Judge.

         A mother appeals the order terminating her parental rights pursuant to Iowa

Code section 232.116(1)(h) (2018).             The mother concedes the first three

subsections have been established because the child is three years old or

younger, has been adjudicated a child in need of assistance (CINA), and has been

out of the parent’s custody for at least six consecutive months. See Iowa Code

§ 232.116(1)(h)(1)–(3). She argues, however, the State has failed to prove by

clear and convincing evidence the child cannot be returned to her custody at the

present time or within a reasonable extension of time. See id. § 232.116(1)(h)(4).

She contends the two-month suspension of visits constitutes a failure to make

reasonable efforts to reunify the mother and child. Further, she asserts the bond

between mother and child provides a basis to avoid termination under section

232.116(3)(c).

         The child, A.V., was born in April 2017. She first came to the attention of

the department of human services (DHS) in July when her father left her in a car

unattended and a child-abuse assessment referral was made.1                 Another

assessment referral was made when the parents gave the child Benadryl and put

her to bed face down on a pillow; she became unresponsive and was hospitalized.

In addition, the child has been involved in one of the couple’s domestic disputes.

Another abuse assessment was completed in December when the child was

repeatedly hospitalized due to the parents’ failure to follow through with needed

medication for the child’s ear infections. The child was diagnosed failure to thrive



1
    The father’s rights were also terminated; he has not appealed.
                                         3


and was removed from the parents’ custody on December 14. The child was

adjudicated CINA on December 19 and was placed in foster care. The child was

severely underweight at the time she was removed from her parents’ care.

       Visitation with the parents, which had been scheduled for three, one-hour

visits per week, was suspended from June through July 2018 at the request of the

child’s primary physician. On June 19, the child’s physician wrote that she had

cared for the child since November 14, 2017. The physician expressed concern

for the child:

       When I assumed care for [A.V.] she was struggling with gaining
       weight and growing appropriately. She was having trouble meeting
       her developmental milestones. There were apparent parenting
       issues witnessed by me at her appointments. . . .
               During the entire time of my care for [A.V.] since this time,
       feeding has been an issue and constant struggle. Part of her feeding
       issue is oral feeding refusal. She had been evaluated by speech
       therapy during one of her hospitalizations early in life, however, at
       [one] year of age, [A.V.] was starting to refuse feedings by mouth. I
       then had her start regular visits with a speech therapist on an
       outpatient basis to assist with what seemed to be oral aversion.
               This letter is to detail my concern for [A.V.] with parental
       visitations. . . . [The child] recognizes and cries when she sees the
       DHS worker who takes her to her regular parental appointments.
       There is a specific car seat she uses to visit her parents and will cry
       when put in that seat specifically. Her parents often cancel or do no
       show for visitations, so [A.V.] does not visit with them consistently.
       However, she is consistent with her behavior following visitations
       with her biological parents and I feel this is becoming a detriment to
       her physical and mental health. Visits with parents are described as
       “volatile” as witnessed by the speech therapist after they attended an
       appointment and she had great concerns and came to me
       personally.
               As of June 5, 2018, oral aversion has been ruled out as a
       diagnosis for [A.V.] by her speech therapist as she has varied eating
       acceptance in relation to parental visits and her feeding therapy has
       been put on hold. I and [the] speech therap[ist] have reached out to
       a psychiatrist to ask for therapies and to date, this has been hard for
       me to accomplish due to [A.V.’s] young age. There does seem to be
       a psychological relation to [A.V.] not eating and her concerning
       behavior with the time of the biological parents’ visitation.
                                          4


             ....
             I would like to recommend that visits with biological parents
       be suspended at this time to allow [A.V.] to be evaluated by
       psychiatry and allow her to maintain a healthy relationship with eating
       and food so that she can grow and thrive. I have strong concerns
       about her emotional well-being given her intense reactions to food
       and restless sleep following visits.

       At the time of the termination hearing in September 2018, the child had been

out of the mother’s custody for about nine months. The mother contends she has

“worked on the case plan expectations and made progress in meeting the case

plan goals.” While we acknowledge the mother made some small progress,

especially after visits had been suspended and during the five weeks prior to the

termination hearing, her visits with the child remain fully supervised. See In re

C.B., 611 N.W.2d 489, 495 (Iowa 2000) (“A parent cannot wait until the eve of

termination, after the statutory time periods for reunification have expired, to begin

to express an interest in parenting.”).       The mother had been inconsistent in

attending visits she was provided prior to suspension (attending forty-five of

seventy-four). She has not followed through with recommended substance-abuse

treatment. She has not demonstrated an ability to consistently feed her child

without coaching and guidance. She has not demonstrated that she understands

her child’s medical and psychological needs. In addition, the mother and the father

remain together and had just recently begun to attend counseling to address their

domestic relationship. The father has mental-health issues for which he takes

medications. He has anger-management issues.2 He is employed but works from

home because he is overanxious and hyper-vigilant around others. He is resistant


2
 The father has a concealed carry permit, possesses a firearm, and has threatened DHS
he would use it. At one visit, the firearm was on the table.
                                         5


to services. We find there is clear and convincing evidence the child cannot be

returned to the mother’s care without risk of harm.

       The mother contends the State failed to make reasonable efforts at

reunification and she should be granted additional time because her visits had

been suspended. As set out above, visits were suspended based on the concerns

of the child’s pediatrician. The first and foremost consideration in these juvenile

proceedings is the child’s best interests. Id. at 492. We find DHS has made

reasonable efforts to achieve reunification, but the mother has not sufficiently

responded to those services in order to have the child returned to her care.

       We do not believe an extension of time is warranted. See Iowa Code

§ 232.104(2)(b) (requiring that in order to extend time the juvenile court make a

determination the need for removal will no longer exist at the end of the extension).

Nor do we find the bond between the mother and this young child who has been

out of parental custody for many months weighs against termination of parental

rights. See Iowa Code § 232.116(3)(c) (allowing court to not terminate a parent

child relationship where “[t]here is clear and convincing evidence that termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship”); see also In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (noting

the factors of section 232.116(3) “are permissive, not mandatory” (citation

omitted)). We affirm the termination of the mother’s parental rights.

       AFFIRMED.